Citation Nr: 1419002	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-30 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of lung cancer, to include as due to asbestos exposure.  

2.  Entitlement to an increased rating for status post hemorrhoidectomy, currently rated as 0 percent disabling.  

3.  Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1961 and from January 1962 to January 1984.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2006 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The August 2006 decision denied an increased rating for post status hemorrhoidectomy, currently rated as 0 percent disabling, and service connection for lung cancer.  The November 2011 rating decision denied entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities.  

In August 2013 the Veteran testified during a central office hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

Additionally, the Board notes that the Veteran's February 2013 Substantive Appeal did not list the claim for entitlement to a 10 percent rating for noncompensable service-connected disabilities.  However, the RO subsequently sent the Veteran a letter dated March 2013 informing him that the issue on appeal was his claim for entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities.  It has been held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  By combining the Veteran's claims in the February 2013 supplemental statement of the case, accepting the Veteran's Form 9 substantive appeal, and informing the Veteran in the March 2013 letter that his claim for entitlement to a 10 percent rating for multiple, noncompensable disabilities was in appellate status, VA waived any procedural defects in this matter.  Accordingly, the Board finds that it has jurisdiction over this claim.  

The issue of entitlement to an increased rating for status post hemorrhoidectomy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


FINDING OF FACT

The evidence shows that the Veteran's residuals of lung cancer are etiologically related to the Veteran's service, to include as due to asbestos exposure.  


CONCLUSION OF LAW

The criteria for service connection for residuals of lung cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated June 2006 and November 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, the evidence of record must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran seeks service connection for residuals of lung cancer, to include as due to asbestos exposure.  He contends that he developed lung cancer as a result of exposure to asbestos while working on jets during active service.  The Veteran smoked cigarettes for 15 years while on active duty and quit smoking in the mid 1980's.  The Veteran denies any other exposure to asbestos.  

At the onset, the Board notes that in the August 2006 rating decision, exposure to asbestos was conceded based on the fact that the Veteran was an aircraft mechanic during service.  

In April 2004, the Veteran had a chest x-ray and CT scan that revealed a right upper lobe nodule and extensive emphysematous change of his lung.  He was diagnosed with an adenocarcinoma of the lung and underwent a lobectomy, which removed the top portion of his right lung..  

At a July 2006 VA examination, a chest x-ray showed biapical bullous changes.  The Veteran reported dyspnea on exertion.  The examiner opined that it would be mere speculation to state that the previous lung cancer was related to asbestos versus tobacco usage.  

In February 2009 the Veteran had a medical evaluation at East Bay Pulmonary Group with Dr. Bordow.  The Veteran underwent a spiral CT scan that revealed low profusion bilateral parenchymal changes, having the appearance and distribution of asbestosis but needing pulmonary function test confirmation.  A very faint profusion of centrilobular opacities were found to be suggestive of interstitial fibrosis.  Bilateral predominantly upper lung zone bullous emphysema, with the left greater than the right was also shown.  Prominent fibrotic changes in the right lower lobe were additionally seen and the radiologist noted the changes were characteristic of residuals of old inflammatory disease.  A pulmonary function study noted that the Veteran's TVG was in the lowest limit of normal and suggested the possibility of restrictive lung disease.  There was also evidence for mild airflow obstruction.  Possible etiologies for the restrictive lung disease were noted to be obesity, interstitial fibrosis, and emphysema.  Dr. Bardow opined that the development of the adenocarcinoma of the lung was due to the combined exposure to cigarette smoking and asbestos fiber dust.  Dr. Bardow went on to say that given the evidence of asbestosis, and the often long latent period between the time of exposure and the development of disease, it was possible that the asbestosis would progress.  In addition, because of the Veteran's asbestos fiber dust exposure, he had an elevated risk for the development of primary lung cancer and other cancers.  In view of the Veteran's exposure to asbestos, and the possible presence of asbestos, Dr. Bardow recommended he receive periodic pulmonary function studies, CT scans of the chest, monitoring of oxygen saturation, and early treatment for respiratory exacerbations.  

A February 2010 VA examination report shows that the Veteran complained of dyspnea with exertion after walking half a block.  On physical examination the lung fields were clear.  No opinion was sought for lung cancer due to asbestos exposure.  Instead, the VA examiner was asked to opine whether the Veteran's lung cancer was due to exposure to jet fuel or his service-connected apical emphysematous changes in the right upper lobe.  The examiner opined that it was less likely than not that the Veteran's lung cancer was caused by, a result of, or related to jet fuel exposure or the emphysematous changes that were noted while on active duty.  The rationale provided was that the Veteran had a history of smoking, and although there were in-service emphysematous changes on chest x-ray, the most common cause of emphysema and lung cancer was cigarette smoking.  

The record contains both favorable and unfavorable evidence regarding the matter of a nexus between the Veteran's lung cancer and any in-service asbestos exposure.  Based on the evidence of record, resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran's lung cancer was at least in part due to his active service, to include his exposure to asbestos therein.  The Board finds more probative the private medical opinion that the Veteran's lung cancer was caused by his exposure to asbestos during service as it was accompanied by a more documented review of the evidence of record, and included a rationale for its conclusions.  A reasonable interpretation of the private examination would be that, although the examiner did not find the CT bilateral parenchymal changes definitive for a diagnosis of asbestosis desease, the examiner otherwise found these findings consistent with residuals of lung cancer due to exposure to asbestos.  In contrast, the VA medical opinions are little more than cursory conclusions with little to no rationale to support their opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As there is therefore a link by competent medical opinion between the Veteran's lung cancer and his service, the Board finds that the criteria for service connection for residuals of lung cancer, to include as due to asbestos exposure, have been met.  

Accordingly, the Board finds that the Veteran's current residuals of lung cancer were incurred during active service.  Therefore, service connection for residuals of lung cancer, to include as due to asbestos exposure is warranted.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for residuals of lung cancer is granted.  


REMAND

Although the Board sincerely regrets any additional delay, the issue of an increased rating for status post hemorrhoidectomy must be remanded for further development.  

The Veteran contends that his hemorrhoids have worsened, specifically with bleeding with almost every bowel movement, pain, and swelling.  At an August 2013 Central Office hearing, the Veteran testified that he continues to have a lot of problems since the hemorrhoidectomy.  He stated his disability necessitates daily use of suppositories and twice daily sitz baths.  The Veteran reported that he receives treatment for his hemorrhoids from a private physician, Dr. Dillon, located in Biloxi, Mississippi.  

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  Accordingly as the last examination was conducted in February 2010, and private outpatient treatment records in the file are last dated in December 2012, the Board finds that remand is necessary to afford the Veteran a new examination to determine the current severity of the Veteran's disability, status post hemorrhoidectomy.  

Finally, the Board notes that the Veteran's claim of entitlement to a 10 percent rating for multiple, noncompensable disabilities is inextricably intertwined with the other issue addressed above.  As such, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:  

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected hemorrhoids, status post hemorrhoidectomy since December 2012.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

All attempts to secure this evidence must be documented in the claims file by the RO. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current severity of his hemorrhoids.  

Any and all tests and evaluations deemed necessary should be performed and the clinical findings must be reported in detail.  The examiner should elicit a complete history of the Veteran's symptomatology and problems, and note that, in addition to the examination findings, the Veteran's self-reported history has been taken into consideration in the examination report.  

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


